Title: From James Madison to Caesar A. Rodney, [1 January] 1802
From: Madison, James
To: Rodney, Caesar A.


[Washington, 1 January 1802]
… From a glance at the parts of the Delaware Constitution bound up in the collection in my hands, I am led to suppose that the election of your Governor is now made in pursuance of some changes since made on that subject; and am consequently at a loss to judge of the agency possessed by the Legislature. I do not question, how far its interposition as proposed would be an usurpation of power, I am persuaded that you and others on the spot and familiar with the practical constructions put on the Constitution can form a better decision than I can. I question what mode of counteracting an usurpation is most advisable, a like preference is due to your judgment because so much must depend on the degree of flagrancy which the solid part of the community would attach to the usurpation and on the degree of energy which their sympathy would go to in particular measures.…
 

   Printed extract (Thomas F. Madigan Catalogue of Autograph Letters, Manuscripts, and Historical Documents [New York, February 1928], item 130-A). Described as an “A. L. S. 2pp., 4to.”


   It is not possible to identify which collection JM had in hand as he replied to Rodney. None of the many compilations of the state constitutions published before 1800 seems to have included the 1792 Delaware constitution. The 1776 Delaware constitution provided for the election of the governor by a joint session of both branches of the state legislature. The 1792 constitution provided for popular election of the governor but also established a joint committee composed of one-third of the members of each branch to decide the issue in the event of a contested election. The proceedings of this committee were to be open to the public (Francis Newton Thorpe, ed., The Federal and State Constitutions, Colonial Charters, and Other Organic Laws of the States [7 vols.; Washington, 1909], 1:563, 572–73).

